Gardner, P. J.
1. This case is a companion case to Arcady Farms Milling Co. v. Betts, ante. The first, third, and fourth special grounds of the two cases are identical and are controlled by the decision upon those points in that case; and, by virtue of the decision in division 3 of the opinion in that case, a reversal is required in this case.
2. The assignment of error in the second special ground to the effect that “the court erred in failing to charge on contributory negligence” is too vague and indefinite to present any question for decision by this court. Hudson v. State, 26 Ga. App. 596 (4) (107 S. E. 94).
3. The trial court erred in denying the motion for new trial for the reason stated in division 1.

Judgment reversed.


Townsend and Carlisle, JJ., concur.